I join all those who have welcomed
the start of this fifty-fifth session of the General
Assembly. Endorsing the Millennium Declaration of
the Millennium Summit, I reiterate its message: Let
us — the peoples of the United Nations, faced with
new challenges; brothers and sisters, partners linked by
and in our support for the principles of our
Organization; with the expectations and constraints of
our countries and peoples, yearning for peace and well-
being; likewise facing the requirements of
globalization and the manifold risks of conflict and
marginalization — be united in our action; let us say:
“We the peoples”, inspired by new hope and new
momentum, are for a better millennium.
The delegation of Madagascar congratulates you,
Mr. President, on your unanimous election to preside
over the fifty-fifth session of the General Assembly, a
tribute both to your eminent diplomatic qualities and to
your country, Finland.
We also pay tribute to Mr. Theo-Ben Gurirab,
Minister for Foreign Affairs of Namibia, for the
dedication and determination he displayed in presiding
over the fifty-fourth session.
We convey our congratulations to the Secretary-
General on his efforts he has made. His actions will
benefit all the citizens of the world, who are all anxious
to leave deprivation and poverty behind.
I also take this opportunity to thank, from this
rostrum, the United Nations, for having adopted
resolution 54/96 M of 14 March 2000, as well as all the
countries and organizations that helped Madagascar
following the cyclone damage at the beginning of this
year.
With regard to restructuring the United Nations, it
is high time to enact such proposals as enlarging that
cornerstone of collective peace that is the Security
Council, streamlining the institutional structure to
make it work better, and improving the financial
structure with a view to a more equitable assessment of
contributions. The power of the veto, which in itself
constitutes a nullification of democracy, is
incompatible with the founding principles of our
Organization.
We know that, unfortunately, Africa is a place of
perpetual conflict, but a new impetus is manifesting
itself in the search for lasting peace and reconciliation.
With regard to the crisis in Comoros, Madagascar
respects the position expressed by the Organization for
African Unity (OAU) at its thirty-sixth Assembly of
Heads of State and Government, held at Lomé. The
Antananarivo Agreement of April 1999 remains the
viable solution for bringing to an end the separatist
crisis in Anjouan, a crisis that was caused by the
unconstitutionality of the regime currently in power.
Madagascar welcomes the efforts undertaken in
Burundi by President Nelson Mandela in his capacity
18

as mediator and facilitator. Those efforts led to the
signing of the Arusha agreement, which we hope will
allow the people of Burundi to be united once again
and to find peace and a new impetus for development.
Madagascar has long supported the struggle for
self-determination of the Sahraoui people and
encourages the implementation of the United Nations
Settlement Plan as the only viable mechanism able to
resolve the differences between the two parties.
We welcome the outcome of the mediation efforts
undertaken by President Ismail Omar Guelleh of the
Republic of Djibouti. Thanks to those efforts, Somalia
is now beginning to find peace after more than a
decade as a non-State. The election by the parliament
in Djibouti on 25 August 2000 of Mr. Abdikassim
Salad Hassan as the new President is a step towards
agreement. The people of Somalia can now embark
upon the process of restoring a State of law and civil
peace through their own efforts and with the support of
the international community.
The desire in recent months for dialogue between
the two Koreas is encouraging. We welcome the
summit conference held in Pyongyang in June 2000 to
discuss peaceful reunification that led to the signing of
a joint North-South declaration. The family reunions
that took place after half a century of separation were
moving, and such meetings should be facilitated in the
future. The decision to have the athletes of the North
and South march together at the Olympic Games in
Sydney reflects a desire for reconciliation.
Madagascar is a peaceful island in the Indian
Ocean. Through me, my country reiterates its
commitment to carrying out disarmament. We are
counting on the implementation of the conventions
prohibiting the production, proliferation and illicit
sales of weapons of all kinds. On 25 August 1999,
Madagascar ratified the Convention on the Prohibition
of the Use, Stockpiling, Production and Transfer of
Anti-personnel Mines and on Their Destruction.
Furthermore, our Parliament's ratification process for
the Convention on Biological and Toxin Weapons has
begun.
The proliferation of light weapons is one of the
causes of the spread of conflict. My country therefore
fully supports the convening in 2001 of an international
conference under the auspices of the United Nations on
the illicit trafficking in light weapons in all its aspects.
We pay tribute to the United Nations peace
volunteers who were victims of the recent terrorist act
of aggression in West Timor. We underscore the need
for a joint strategy to deal with the current wave of
violence. Thus on 1 October 1999, Madagascar signed
the International Convention for the Suppression of
Terrorist Bombings. We look forward to a speedy
conclusion of the draft convention for the suppression
of acts of nuclear terrorism.
Madagascar strongly supports the
recommendations of the Brahimi report and looks
forward to their effective and speedy implementation
so as to strengthen the peacekeeping capacity of our
Organization. We should stress the training, equipping
and safety of peace volunteers. In this connection, the
countries concerned and neighbouring States should
make their contributions. Adopting a comprehensive
approach to conflict prevention is necessary because
the problem needs to be tackled at the source.
Because we support democracy and the
observance of human rights and the rights of citizens,
Madagascar joined in the decision taken at Algiers in
1999 during the thirty-fifth OAU Assembly of Heads
of State and Government to condemn the taking of
power through unconstitutional means. A resolution of
the thirty-sixth Assembly, which was held at Lomé,
urges the international community to condemn with
one voice such anti-democratic practices and to enact
sanctions against regimes that result from such
practices.
In the new millennium, let us ensure that children
remain at the heart of our collective efforts. The
twenty-fourth special session of the General Assembly,
on social development, held in June 2000 at Geneva,
emphasized the need to protect children, to inform
them of their rights and to educate them fully in order
to prepare them for citizenship.
In order to mark the Millennium Summit, on 7
September 2000, Madagascar signed Optional
Protocols: one to the Convention on the Rights of the
Child, on the involvement of children in armed
conflict, and another to the Convention on the
Elimination of All Forms of Discrimination against
Women. Gender equality is for us an ongoing
challenge.
We condemn anything that runs counter to the
progress of human beings, and we endorse the common
struggle against social scourges and transnational
19

crime. We also wish to draw attention to the upsurge in
such new areas of concern as sex tourism, paedophilia
and the spread of HIV/AIDS. Moreover, together with
my sister Ministers for Social Affairs, we spoke out in
favour of a united struggle against those scourges in a
letter to Secretary-General Kofi Annan.
What Africa needs is easier access to care and
medications. Without opposing in any way the noble
principle of freedom of thought and expression, we
deplore the ill effects of any type of physical or moral
aggression that is the result of the proliferation of cults,
and media representations of obscene and immoral
images. In this regard, legal instruments should be
designed and implemented to create parameters for the
electronic dissemination of material that poses a threat
to morality.

The signing by Madagascar on 7 September last
of the Optional Protocol to the Convention on the
Rights of the Child on the sale of children, child
prostitution and child pornography attests to our
determination to work to safeguard the family unit and
family values, which are a source of human dignity and
which guarantee stable sustainable social development.
In this context, Madagascar adopted a law in 1999
which outlaws paedophilia.
Madagascar has also involved itself in the various
stages of the negotiations that led to the adoption and
the signing, on 14 September 2000, of the Protocol on
Biosafety, the objective of which is to avert the dangers
of using genetically modified substances. Madagascar
is also against any use of the research relating to the
cloning of human beings.
The economic and social difficulties facing my
country are made worse by the uncertainty and changes
in the international system. We must therefore
strengthen international dialogue on the basis of
partnership and shared responsibility. We are
convinced that the promotion of a culture of peace and
of mutual understanding will help bring about a
harmonious world. Accordingly, Madagascar supports
General Assembly resolution 53/22, which proclaimed
2001 the United Nations Year of Dialogue among
Civilizations.
We hope that this session will outline strategies
that are consonant with the requirements of
development and of human security, in keeping with
the plan of action proposed by the Secretary-General in
his report.
An overall rethinking of development is
necessary, because it is in everyone's interests to
increase the purchasing power of the developing
countries, so that in the near future they can become
equal partners as well as a potential market. We
deplore the glaring inequalities that exist today: our
peoples are suffering from famine and malnutrition,
whereas some others are enjoying amazing
overproduction. This imbalance does nothing to
promote commercial and financial flows. We therefore
support the Millennium Summit Declaration, which
proposes the adoption of a duty-free admission policy
for products exported by the developing countries, an
increase in official development assistance, and the
implementation of a debt relief and forgiveness
programme.
The holding in May 2001 of the third United
Nations Conference on the Least Developed Countries
should lead to decisions that ultimately will help to
eliminate the least-developed-country category from
the scale of world economic values.
Accordingly, we support the principles of self-
confidence and of mutual trust in the establishment of a
monetary fund — a development fund — and a
commodity price stabilization fund. This initiative
seeks to both reduce the vulnerability of the developing
countries to exogenous factors and to decrease the
dependence of our economies on those of the
developed countries.
Concerning Africa specifically, regional and
continental integration is vital in order to avoid
marginalization. In this respect, Madagascar signed the
draft Charter of the African Union, which is the
expression of the rebirth of a responsible, sovereign
Africa.
Important meetings await us in 2001, including
the high-level intergovernmental meeting on financing
for development and the special session to follow up on
the World Summit for Children, which are all
opportunities to give real meaning to the commitments
undertaken during this Millennium Assembly.
We have come to this historic session convinced
that it will breathe new life into our Organization and
provide the basis for a dynamic for peace and
20

cooperation. We have come here because we have
confidence in concerted action to meet today's
challenges. We have come here because we have hope
in a viable future free from need in a world of well-
being and peace.












